United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50339
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GUADALUPE SARDANETA MARTINEZ, JR.,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-02-CR-151-3
                         - - - - - - - - - -

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Guadalupe Sardaneta Martinez, Jr., (Martinez) appeals the

district court’s application of U.S.S.G. § 2D1.1(b)(1) to

increase his offense level for possession of a weapon during and

in connection with the drug conspiracy to which he pleaded

guilty.   He argues that the increase was improper since the

Government failed to demonstrate that the firearms possession

conduct recited in the presentence report (PSR) was connected to

any illegal drug activity.   In response, the Government maintains


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50339
                                 -2-

that the increase was proper since Martinez possessed a dangerous

weapon during the time-frame of the conspiracy for which he was

charged.

     Review of the record in this case reveals a sufficient link

to support the U.S.S.G. § 2D1.1(b)(1) increase.    Specifically,

the record demonstrates that Martinez and his co-conspirators

conducted at least a portion of their drug-trafficking activities

out of the Land Sharks Audio business -- the location where a

confidential informant observed a handgun fall to the ground from

Martinez’s pants.   Although Martinez contends that the PSR failed

to identify a specific date for this event, he does not dispute

the probation officer’s statement that Land Sharks Audio opened

for business in 1999, thereby placing Martinez’s gun possession

conduct within the time-frame of the conspiracy.

     Because Martinez was observed with a gun where at least a

portion of the drug-trafficking activities took place, it was not

clearly improbable that the weapons possession conduct was

connected to the drug conspiracy offense.   See U.S.S.G. § 2D1.1,

comment.   (n.3); see also United States v. Eastland, 989 F.2d

760, 770 (5th Cir. 1993).   Accordingly, the district court did

not clearly err in assessing the U.S.S.G. § 2D1.1(b)(1) increase.

See United States v. Broussard, 80 F.3d 1025, 1041 (5th Cir.

1996).

     AFFIRMED.